IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CICORRA CERVANTES, as                NOT FINAL UNTIL TIME EXPIRES TO
Personal Representative of the       FILE MOTION FOR REHEARING AND
Estate of CIMAYAH                    DISPOSITION THEREOF IF FILED
RAYVONNE ROSE
THURSTON, a deceased minor,          CASE NO. 1D14-5784

      Appellant,

v.

FLORIDA BIRTH RELATED
NEUROLOGICAL INJURY
COMPENSATION
ASSOCIATION, and GREGORY
A. DELONG, M.D., KEY WEST
HMA PHYSICIAN
MANAGEMENT, LLC, and KEY
WEST HMA, LLC d/b/a LOWER
KEYS MEDICAL CENTER,

      Appellees.

_____________________________/

Opinion filed October 16, 2015.

An appeal from the Division of Administrative Hearings.
Barbara J. Staros, Administrative Law, Judge.

Robert C. Tilghman of Robert C. Tilghman, P.A., Miami, for Appellant.

Jason M. Azzarone and David Nelson of La Cava & Jacobson, P.A., Tampa, for
Appellees Gregory A. Delong, M.D. and Key West HMA Physician Management,
LLC; Michael R. D'Lugo of Wicker, Smith, O'Hara, McCoy & Ford, P.A.,
Orlando, for Appellees Key West HMA, LLC d/b/a Lower Keys Medical Center.
PER CURIAM.

    AFFIRMED.

WOLF, THOMAS, and KELSEY, JJ., CONCUR.
                               2